Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically Claim 1 is considered indefinite for the following reasons:
Claim 1 recites “a layered product in which at least two kinds of fluororesin powders having respective average particle sizes different from each other are layered.” In lines 11-13, wherein it is unclear what is “layered” in line 13. The layered product, two kinds of fluororesin powders, or fluororesin powders could be considered layered.
Claim 1 recites “a layered product in which at least two kinds of fluororesin powders having respective average particle sizes different from each other are layered.” In lines 11-13, wherein it is unclear if the fluororesin powders in line 12, are the same or different from the fluororesin powder previously mentioned in line 3 of claim 1.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation " the first layer being formed of a first one of the at least two kinds of fluororesin powders and the second layer being formed of a second one of the at least two kinds of fluororesin powders, and the first and second kinds of fluororesin powders " in lines 3-7 wherein “first and second kinds” in line 7 lack antecedent basis.  There is insufficient antecedent basis for this limitation in the claim. Moreover “a first one of the at least two kinds of fluororesin powders” in lines 4-5 and “a second one of the at least two kinds of fluororesin powders” in line 6, are different from the first and second kinds” in line 7 and thus do not provide antecedent basis.
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “a fluororesin powder” in line 3, wherein it is unclear if this fluororesin power is different from the fluororesin powders in claims 1 and 2.
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the fluororesin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the volume of a cavity formed inside the secondary mold" in line 3 and "the volume of a cavity formed inside the primary mold" in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “the repetitive-deformation section is formed as a membrane section of a diaphragm” however it is unclear whether said diaphragm is the fluororesin molded article of claim 1 or a component of said fluororesin molded article.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2003311763 A, hereinafter “Asano”) in view of Nishio (US 20120171493 A1).
Regarding claim 1, Asano explicitly discloses a molding method (method for producing a PTFE solid molded body, see [0001]) for a fluororesin molded article (diaphragm made with PTFE, see [0065]), the method (a mold A is filled with a PTFE powder then heated and pressurized to form a block molded body; see [0037, 0065]) comprising forming a preliminary molded article (Block molded body) by pressing a fluororesin powder (a powder composed of PTFE) in a primary mold (mold A), sintering (The Block molded body, was formed by heating and pressurizing the PTFE powder; see [0037, 0065]. The powder didn’t melt because the molded body is specifically stated to be solid; see [0037] Thus it would be accurate to say said Block molded body was sintered as it was pressurized and heated without melting to the point of liquefication, see [0065]) the preliminary molded article (Block molded body), loading (the sintered the block molded body is placed in a mold B, see [0065]) the sintered preliminary molded article (Block molded body) into a secondary mold (mold B), cooling (the PTFE molded body is pressurized and cooled in mold B to form the diaphragm, see [0065]) the preliminary molded article (Block molded body) while pressing the preliminary molded article, to form the fluororesin molded article (diaphragm made with PTFE)
Asano does not explicitly disclose the limitation wherein forming a preliminary molded article, said article is layered with at least two kinds of fluororesin powders, which have different average particle sizes.
	In an analogous art, Nishio explicitly discloses a fluoropolymer molding method comprising of fluoropolymer particles each have a layer in a multi-layered structure and said structure consist of at least 2 types of fluoropolymers with different melting points; Said multilayered structure has an inner and outermost layer where the inner layer has a higher melting point [0028]. The outermost layer comprises of PFA (tetrafluoroethylene/perfluoro(alkyl vinyl ether) copolymer) which has a particle size of .232 um; see, table 1 on page 6. Inner layer comprises of PTFE which has an average particle size of about 400 um; see [0049] and table 1. The inner and outermost layers of the multi-layered structure are analogous to a shell-core structure [0038].
Nishio further discloses that the fluoropolymer of the inner layer is about 10 wt% or greater to maintain crystallinity which provides good chemical liquid resistance, gas impermeability and low linear expansion coefficient; see [0029, 0042]. The fluoropolymer of the outer layer is about 5 wt% or greater to maintain mechanical strength and elongation; see [0042]. The proportions of the outermost layer and the inner layer should be determined taking into consideration the desired properties such as chemical liquid resistance, gas impermeability, linear expansion coefficient, highest strength, and elongation; see [0042]. Thus, the multi-layered article has an excellent chemical liquid resistance, gas impermeability and low linear expansion coefficient; see abstract and [0029].
A person of ordinary skill in the art (hereinafter “POSITA”), would have found it obvious at the time of the invention to modify Asano in view of Nishio such that the preliminary molded article (Block molded body, Asano) is formed in the primary mold (mold A, Asano), as a multi-layered structure consisting of an inner and outer layer comprising of PTFE and PFA respectively, as evidenced by Nishio. Said PTFE and PFA particles have particle sizes of about 400 um and .232 um respectively. Said POSITA would be motivated to do so, as forming the preliminary molded article this way would result in said article having an excellent chemical liquid resistance, gas impermeability and low linear expansion coefficient.
Regarding claim 4, Asano in view of Nishio explicitly discloses the molding method of claim 1, wherein the fluororesin is polytetrafluoroethylene (the inner layer comprises of PTFE which is polytetrafluoroethylene, see Nishio table 1, and [0036]).

Claims 2-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2003311763 A, hereinafter “Asano”) in view of Nishio (US 20120171493 A1) as applied to claim 1, and in further view of Yoshida (JP H0510444 A).
Regarding claim 2, Asano in view of Nishio explicitly discloses the molding method (method for producing a Block molded body, see Asano [0001]) of claim 1, wherein the layered product (multi-layered structure has an inner and outermost layer, see Nishio [0028]) has a first (inner layer) and a second layer (outermost layer ), the first layer (inner layer is formed of PTFE, see Nishio Table 1) being formed of a first one (PTFE) of the at least two kinds of fluororesin powders (PTFE and PFA, see Nishio table 1) and the second layer (the outer layer is formed with PFA, see Nishio Table 1) being formed of a second one (PFA) of the at least two kinds of fluororesin powders (PTFE and PFA), and the first (PTFE has a particle size of about 400 um, see Nishio [0049]) and second (PFA has a particle size of .232 um, see Nishio Table 1) kinds of fluororesin powders having respective average particle sizes different from each other.
Asano in view of Nishio does not explicitly disclose the first (inner) and second (outermost) layers corresponding to first and second sections.
In an analogous art Yoshida explicitly discloses a reversing (deformable) abdomen portion 4b of the diaphragm; see Yoshida Fig. 6c. Said abdomen portion 4b is analogous to Asano’s curved surface 21, as both surfaces are curved surfaces of a diaphragm; see Asano Fig. 2 and Yoshida Fig. 6c. Yoshida explicitly discloses that the abdomen portion 4b needs to be flexible and tough, see [0004].
Yoshida further discloses an embedded portion 4e (see Yoshida Fig. 6c) is analogous to Asano’s PFA film annotated in Asano Fig. 2, as both are PFA films which surround an insert (element 5 in Yoshida Fig. 6c and pipe in Asano Fig. 2). Yoshida discloses that a diaphragm should have chemical resistance in order to handle corrosive fluids such that a fluororesin film should be provided on the surface of a substrate, as fluororesin is chemically resistant; said substrate is analogous to the inserts (element 5 in Yoshida Fig. 6c and pipe in Asano Fig. 2) see [0004-0005]. 
Furthermore, the embedded portion 4e and PFA film are surrounded by the abdomen portion 4b and curved surface 21 respectively, such that said  embedded portion 4e and PFA film are inner and said abdomen portion 4b and curved surface 21 are outermost portions; see Yoshida Fig. 6c and Asano Fig. 2.
A POSITA at the time of the invention would find it obvious to modify Asano in view of Nishio with evidence presented by Yoshida such that the outer layer corresponds to the curved surface 21 (Asano, Fig. 2) to provide strength and elongation, as Yoshida teaches that the abdomen portion 4b which is analogous to the curved surface 21 needs to be flexible and tough. The outer layer corresponding to the curved surface 21 is further evidenced by the fact that said curved surface 21 is an outer portion of the diaphragm; see Asano Fig. 2 wherein said curved surface 21 surrounds the PFA film.
A POSITA at the time of the invention would find it obvious to modify Asano in view of Nishio with evidence presented by Yoshida such that the inner layer corresponds to the PFA film (Asano, Fig. 2) to provide excellent chemical resistance to the stainless-steel pipe (Asano, Fig. 2), as Yoshida teaches that a substrate (analogous the metal fitting 5 and stainless-steel pipe) should be surrounded by a fluororesin film to provide chemically resistance. The inner layer corresponding to the PFA film is further evidenced by the fact that said PFA film is an inner portion of the diaphragm; see Asano Fig. 2 wherein said curved surface 21 surrounds the PFA film.
Therefore, Asano in view of Nishio and evidenced by Yoshida explicitly discloses the PFA film is analogous to the first section and provides excellent chemical resistance. Said PFA film corresponds to the first layer. The curved surface 21 is analogous to the second section and provides strength and elongation.  Said curved surface 21 corresponds to the second layer.

    PNG
    media_image1.png
    274
    569
    media_image1.png
    Greyscale

Yoshida Fig. 6c

    PNG
    media_image2.png
    564
    982
    media_image2.png
    Greyscale

Asano Fig. 2
Regarding claim 3, Asano in view of Nishio and evidenced by Yoshida, explicitly discloses the molding method of claim 2, wherein the first section (PFA film coats a stainless steel pipe and thus does not deform and is analogous to the non-deformation section of the instant application; see Asano Fig. 2) is a non-deformation section formed from a fluororesin powder (the PFA film is formed with a first/inner layer which has PTFE with an particle size of 400 um; see Nishio [0049]) having an average particle size of 300 um or more, and the second section (curved surface 21 is analogous to the reversing abdomen portion 4b of Yoshida and thus can reverse which makes it analogous to the repetitive-deformation section; see Yoshida [0004]) is a repetitive-deformation section formed from a fluororesin powder (The curved surface 21 is formed with a second/outer layer of PFA having an average particle size of .232 um) having an average particle size of 100 um or less.

Regarding claim 5, Asano in view of Nishio discloses all of the limitations of claim 1 such as the primary mold (mold A; see Asano [0065]) and secondary (mold B; see Asano [0065]).
Asano in view of Nishio does not explicitly disclose that the volume of a cavity formed inside the secondary mold is set to be 0.80-0.95 times as great as the volume of a cavity formed in the primary mold.
	In an analogous art Yoshida explicitly discloses that in the primary mold the preform (analogous to 3a, see Yoshida [0020-0023, wherein the preform is formed in the primary mold]) is 5% to 30% larger than in the preform (the same preform as 3a, now labeled 4b, is shaped in the mold 2, see Yoshida Fig. 4b) in the secondary mold (mold 2). It is implicit that a preform 3a which is formed in the primary mold, would have the same volume as said primary mold’s cavity. It is depicted in Fig. 4b that the preform 3d has the same volume and dimensions as the mold cavity. Thus, the primary mold is 5% to 30% larger than the secondary mold (mold 2); It would be analogous/(mathematically equivalent) to say the secondary mold is about 0.77-.95 times as great as the volume of a cavity formed in the primary mold, see Yoshida [0023]. 
	A POSITA at the time of the invention would have found it prima facie obvious to modify Asano in view of Nishio in further view of Yoshida such that the secondary mold (mold B) is 0.80-0.95 times as great as the volume of a cavity formed in the primary mold, to shape the block molded body in mold B. Said POSITA would find the modification prima facie obvious because the range of 0.80-0.95 provided by the instant application in claim 5, overlaps with the range of 0.77-0.95 disclosed by Yoshida and is thus anticipated.
	Regarding claim 6, Asano in view of Nishio and evidenced by Yoshida, explicitly discloses the molding method of claim 3, wherein the repetitive-deformation section (curved surface 21 is analogous to the reversing abdomen portion 4b of Yoshida and thus can reverse which makes it analogous to the repetitive-deformation section; see Yoshida [0004]) is formed as a membrane section (the curved surface is a membrane of the diaphragm; see Asano Fig. 2) of a diaphragm (diaphragm; see [0065] and Fig. 2), the membrane section having a curved cross-sectional shape (the curved surface 21 has a curved cross-sectional shape, see Asano Fig. 2), the non-deformation section (PFA film coats a stainless steel pipe and thus does not deform and is analogous to the non-deformation section of the instant application; see Asano Fig. 2) is formed as a column-shaped linking section (upper portion of the PFA film is analogous to the linking section, and extends from a convex surface; see annotated Asano Fig. 2) extending from the membrane section on a convex surface of the curved shape, and a valve section (the lower portion of the PFA film is analogous to the valve section. Said lower potion has a wider shape than the linking section and extends perpendicular to the linking section due to the T shape of the Stainless steel pipe; see annotated Asano Fig. 2) integrally provided at an end of the linking section and having a shape wider than the linking section in a direction perpendicular to an extension direction of the linking section, and a metal member (stainless steel pipe has a first and second portion. The first portion roughly tangent to the curved surface 21. The second portion is perpendicular to the curved surface 21; see annotated Asano Fig. 2) having a first (Portion of the stainless-steel pipe tangent to curved surface; See annotated Asano Fig. 2) and a second end portion (Portion of the stainless-steel pipe tangent to curved surface; See annotated Asano Fig. 2), the (the portion of the stainless steel pipe which is tangent to the curved surface 21 is depicted wider than the portion of the stainless steel pipe perpendicular to the curved surface 21; See annotated Asano Fig. 2,) first end portion being wider than the second end portion, is embedded (the stainless steel pipe is inserted into the mold A during the forming of the diaphragm. Furthermore, the portion of the steel pipe tangent to the curved surface is in the valve section; See Asano [0065] and Fig. 2) by insert molding with the first end portion disposed inside the valve section, and the second end portion exposed (The perpendicular portion of the stainless steel pipe extends out of the PFA film from the concave side of the curved surface 21 See Annotated Asano Fig. 2) from the membrane section on a concave surface (concave side of curved surface 21) of the curved shape.
	Regarding claim 7, Asano in view of Nishio and evidenced by Yoshida, explicitly discloses the molding method of claim 6, wherein the preliminary molded article (Block molded body; Asano [0065]) is formed with the metal member (stainless steel pipe; see Annotated asano Fig. 2) wrapped in a fluororesin powder (PFA film). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2003311763 A, hereinafter “Asano”) in view of Nishio (US 20120171493 A1) as applied to claim 1, and in further view of Harada et al. (US 5234751 A, hereinafter “Harada”).
Regarding claim 8,  Asano in view of Nishio explicitly discloses all of the limitations of claim 1, such as the molding method (method for producing a PTFE solid molded body, see Asano [0001]) which forms a fluororesin molded article (diaphragm made with PTFE, see [0065]) that is a diaphragm.
However, Asano in view of Nishio does not disclose the limitation of claim 8 wherein a diaphragm can be used as a medical diaphragm, and said medical diaphragm is used in the production of a serum or vaccine. 
In an analogous art Harada explicitly discloses PTFE can be used for diaphragms for artificial lungs or membranes for separating serum components. 
A POSITA at the time of the invention would have found it obvious to modify Asano in view of Nishio further in view of evidence presented by Harada such that the diaphragm made of PTFE (Asano [0065]) can be used to separate serum components as taught by the PTFE membrane of Harada. Said POSITA would be motivated to do so in order to produce serum. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2003311763 A, hereinafter “Asano”) in view of Nishio (US 20120171493 A1) and evidenced by Yoshida (JP H0510444 A) as applied to claim 3, and in further view of Harada et al. (US 5234751 A, hereinafter “Harada”).
Regarding claim 9,  Asano in view of Nishio and evidenced by Yoshida explicitly discloses all of the limitations of claim 1, such as the molding method (method for producing a PTFE solid molded body, see Asano [0001]) which forms a fluororesin molded article (diaphragm made with PTFE, see [0065]) that is a diaphragm, the non-deformation section formed as a valve section of the diaphragm, and the repetitive-deformation section (curved surface 21 is analogous to the reversing abdomen portion 4b of Yoshida and thus can reverse which makes it analogous to the repetitive-deformation section; see Yoshida [0004]) is formed as a membrane section (the curved surface is a membrane of the diaphragm; see Asano Fig. 2) of the diaphragm.
However, Asano in view of Nishio and evidenced by Yoshida does not disclose the limitation of claim 9 wherein a diaphragm can be used as a medical diaphragm, and said medical diaphragm is used in the production of a serum or vaccine. 
In an analogous art Harada explicitly discloses PTFE can be used for diaphragms for artificial lungs or membranes for separating serum components. 
A POSITA at the time of the invention would have found it obvious to modify Asano in view of Nishio further in view of evidence presented by Harada such that the diaphragm made of PTFE (Asano [0065]) can be used to separate serum components as taught by the PTFE membrane of Harada. Said POSITA would be motivated to do so in order to produce serum. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2003311763 A, hereinafter “Asano”) in view of Nishio (US 20120171493 A1) as applied to claim 1, and in further view of Chang (US 20140255220 A1).
Regarding claim 10,  Asano in view of Nishio explicitly discloses all of the limitations of claim 1, such as the molding method (method for producing a PTFE solid molded body, see Asano [0001]) which forms a fluororesin molded article (diaphragm made with PTFE, see [0065]) that is a diaphragm.
However, Asano in view of Nishio does not disclose the limitation of claim 10 wherein a diaphragm can be used for cleaning in semiconductor production.
In an analogous art Chang explicitly discloses a PTFE diaphragm can be used to as a part of a pump which cleans semiconductors. Said PTFE diaphragms are used because PTFE can prevent the pump from being damaged by strong acids and strong alkaline liquids, see [0004].
A POSITA at the time of the invention would have found it obvious to modify Asano in view of Nishio further of Chang such that the diaphragm made of PTFE (Asano [0065]) can be used in pumps which are used to in pumps that clean semiconductors during semiconductor manufacturing. Said POSITA would be motivated to do so in order to manufacture semiconductors. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2003311763 A, hereinafter “Asano”) in view of Nishio (US 20120171493 A1) and evidenced by Yoshida (JP H0510444 A) as applied to claim 3, and in further view of Chang (US 20140255220 A1).
Regarding claim 11,  Asano in view of Nishio and evidenced by Yoshida explicitly discloses all of the limitations of claim 1, such as the molding method (method for producing a PTFE solid molded body, see Asano [0001]) which forms a fluororesin molded article (diaphragm made with PTFE, see [0065]) that is a diaphragm, the non-deformation section formed as a valve section of the diaphragm, and the repetitive-deformation section (curved surface 21 is analogous to the reversing abdomen portion 4b of Yoshida and thus can reverse which makes it analogous to the repetitive-deformation section; see Yoshida [0004]) is formed as a membrane section (the curved surface is a membrane of the diaphragm; see Asano Fig. 2) of the diaphragm.
However, Asano in view of Nishio and evidenced by Yoshida does not disclose the limitation of claim 11 wherein a diaphragm can be used for cleaning in semiconductor production.
In an analogous art Chang explicitly discloses a PTFE diaphragm can be used to as a part of a pump which cleans semiconductors. Said PTFE diaphragms are used because PTFE can prevent the pump from being damaged by strong acids and strong alkaline liquids, see [0004].
A POSITA at the time of the invention would have found it obvious to modify Asano in view of Nishio evidenced by Yoshida further in view of Chang such that the diaphragm made of PTFE (Asano [0065]) can be used in pumps which are used to in pumps that clean semiconductors during semiconductor manufacturing. Said POSITA would be motivated to do so in order to manufacture semiconductors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754